                                Case 2:21-cv-05971-ODW-MRW Document 1 Filed 07/23/21 Page 1 of 6 Page ID #:1


                                       1    Avi Burkwitz, Esq., Bar No.: 217225
                                            Taline Markarian, Esq., Bar No. 328832
                                       2    PETERSON · BRADFORD · BURKWITZ
                                            100 North First Street, Suite 300
                                       3    Burbank, California 91502
                                            818.562.5800
                                       4
                                            Attorneys for Defendants,
                                       5    COUNTY OF LOS ANGELES (erroneously sued as County of Los Angeles by and
                                            through DEPARTMENT OF CHILDREN AND FAMILY SERVICES)
                                       6
                                                                                      UNITED STATES DISTRICT COURT
                                       7                                             CENTRAL DISTRICT OF CALIFORNIA
                                       8

                                       9
                                            THE ESTATE OF YAELI MOZZELLE                                                              Case No.: 2:21-cv-5971
                                       10   GALDAMEZ aka "ANDREW
                                            GALDAMEZ/ANDREW ELIJAH
                                       11   MARTINEZ" and SILVIA ABIGAIL
                                            MARTINEZ, an Individual
                                       12
                                                                                      Plaintiffs,
                                                                           NOTICE OF REMOVAL OF
PETERSON · BRADFORD · BURKWITZ




                                       13                                  ACTION FROM STATE COURT TO
   100 North First Street, Suite 300




                                                  vs.                      FEDERAL COURT PURSUANT TO
     Burbank, California 91502




                                       14                                  28 USC §§ 1441(a) and 1446(a)-(b),
                                            COUNTY OF LOS ANGELES, by and  BY DEFENDANT COUNTY OF LOS
            818.562.5800




                                       15   through DEPARTMENT OF CHILDREN ANGELES
                                            AND FAMILY SERVICES; POMONA
                                       16   VALLEY HOSPITAL; DR. KALPESH
                                            BHAVAR, M.D.'DR. ALEXANDER
                                       17   NGYUGEN, D.O.; KENNETH
                                            BOULDIN, MSW, MEEKA BAGAI,
                                       18   MSW, BESY HENRIQUEZ and
                                            ANGLICA SVEDAS; UNION PACIFIC
                                       19   RAILROAD; METROPOLITAN
                                            TRANSPORTATION AUTHORITY; and
                                       20   DOES 1 to 200 Inclusive
                                       21                                             Defendants.                                     Complaint Filed: 09/04/2020
                                       22

                                       23                 TO THE UNITED STATES DISTRICT COURT AND PLAINTIFF
                                       24   THROUGH HIS ATTORNEYS OF RECORD:
                                       25                 PLEASE TAKE NOTICE that Defendant County of Los Angeles (“County”),
                                       26   hereby removes this action from the Superior Court for the State of California, County
                                       27   of Los Angeles, to the United States District Court for the Central District of
                                       28   California. The removal is made pursuant to 28 USC §§ 1441 and 1446 and is based

                                                                                                                                  1
                                                                                                                                                   NOTICE OF REMOVAL
                                            n:\files\2469-galdamez (cola)\pleadings\removal\p-ntc of removal - fedab (004).docx
                                Case 2:21-cv-05971-ODW-MRW Document 1 Filed 07/23/21 Page 2 of 6 Page ID #:2


                                       1    on the following:
                                       2                                        I.            REMOVAL AND VENUE ARE PROPER
                                       3                   This civil action appears to arise from alleged wrongdoing in connection with
                                       4     an underlying juvenile dependency proceeding in Los Angeles County involving
                                       5     Plaintiffs, Yaeli Mozzelle Galdamez aka "Andrew Galdamez/Andrew Elijah
                                       6     Martinez" & Silvia Abigail Martinez (collectively referred to as “Plaintiffs”) and
                                       7     several named Defendants. Of import, Plaintiffs allege various claims and/or
                                       8     violations of state and federal law, warranting removal of this Action to Federal
                                       9     Court.
                                       10                  Specifically, Plaintiffs’ Complaint sets forth the following nine (9) causes of
                                       11    action: 1) Negligence (Wrongful Death); 2) Failure to Protect; 3) Medical
                                       12    Malpractice; 4) Negligence Against The County of Los Angeles Department of
PETERSON · BRADFORD · BURKWITZ




                                       13    Children and Family Services; 5) Negligence Against Union Pacific Railroad; 6)
   100 North First Street, Suite 300
     Burbank, California 91502




                                       14    Negligence against Metropolitan Transit Authority; 7) Loss of Consortium; 8)
            818.562.5800




                                       15    Negligent Supervision, Training, Hiring and Supervision; and 9) Monell-Related
                                       16    Claims. (See Declaration of Avi Burkwitz, Esq., in Support of Defendant’s
                                       17    Removal (“Burkwitz Decl.”), ¶2, Exhibit A, a true and correct copy of Plaintiffs’
                                       18    Complaint filed in the State Court on September 4, 2020). As the 9th Cause of
                                       19    Action expressly invokes federal law (an alleged violation of 42 U.S.C. Section
                                       20    1983) against this removing Defendant, this Court has original jurisdiction over
                                       21    Plaintiffs’ claims and removal of this action is proper.
                                       22                                                       II.           PROCEDURAL POSTURE
                                       23                 On September 4, 2020, Plaintiff filed this action in the Superior Court of the
                                       24   State of California, County of Los Angeles, entitled The Estate Of Yaeli Mozzelle
                                       25   Galdamez, et al. vs County of Los Angeles, by and through Department Of Children
                                       26   And Family Services, et al., California Superior Court for the County of Los
                                       27   Angeles Case No. 20STCV33881. (Burkwitz Decl. ¶2.) The County was served on
                                       28   June 24, 2021. (Burkwitz Decl. ¶3.) Upon information and belief, Defendants Dr.

                                                                                                                                  2
                                                                                                                                      NOTICE OF REMOVAL
                                            n:\files\2469-galdamez (cola)\pleadings\removal\p-ntc of removal - fedab (004).docx
                                Case 2:21-cv-05971-ODW-MRW Document 1 Filed 07/23/21 Page 3 of 6 Page ID #:3


                                       1    Kalpesh Bhavar, M.D.; Dr. Alexander Nguyen, D.O.; Kenneth Bouldin, MSW,
                                       2    Meeka Bagai, MSW, Besy Henriquez and Anglica Svedas; Union Pacific Railroad;
                                       3    and Metropolitan Transportation Authority, have not been served, and County does
                                       4    not know if and who will represent these entities/persons. (Id.) On July 21, 2021,
                                       5    Defendant County of Los Angeles learned that Pomona Valley Hospital had been
                                       6    served and reached out for consent to removal. A true and correct copy of the email
                                       7    exchange is attached to Burkwitz Decl. ¶6 as Exhibit C Accordingly, the County
                                       8    believes that it and Pomona Valley Hospital are the only Defendants that have been
                                       9    served in this action and both consent to the removal of this matter to Federal Court.
                                       10                 Under 28 USC § 1446(b), a defendant has thirty (30) days to remove an action
                                       11   once defendant has been served with a copy of the initial pleading setting forth the
                                       12   claim for relief upon which such action or proceeding is based. Here, removal is
PETERSON · BRADFORD · BURKWITZ




                                       13   timely as it is sought within thirty (30) days of June 24, 2021, the date the County was
   100 North First Street, Suite 300
     Burbank, California 91502




                                       14   served. (Burkwitz Decl., ¶4.) A true and correct copy of the State Court Docket is
            818.562.5800




                                       15   attached to the Burkwitz Decl. ¶5 as Exhibit B.
                                       16                             III.          THE QUESTION OF FEDERAL JURISDICTION
                                       17                 A case may be removed from state to federal court if the action could have been
                                       18   originally commenced in federal court. 28 U SC § 1441(a); Grubbs v. General
                                       19   Electric Credit Corp., 405 US 699, 702 (1972).                                            The propriety of removal is
                                       20   determined at the time the petition for removal is filed by reference to the Plaintiff’s
                                       21   complaint filed in state court. La Chemise Lacoste v. Alligator Co., 506 F2d 339, 343-
                                       22   344 (3d Cir. 1974).                                 When the complaint states a claim invoking the original
                                       23   jurisdiction of the federal court, the action is removable. (Id.) Under the Judicial Code,
                                       24   federal district courts have original jurisdiction in the district courts over all actions
                                       25   brought under 42 USC § 1981. See, 28 USC § 1343(a)(3). Moreover, the Code
                                       26   confers original jurisdiction in the district courts over all actions involving federal
                                       27   questions. See, 28 USC § 1331.
                                       28                 Here, the 9th cause of action of Plaintiff’s complaint for “Monell violations”

                                                                                                                                  3
                                                                                                                                         NOTICE OF REMOVAL
                                            n:\files\2469-galdamez (cola)\pleadings\removal\p-ntc of removal - fedab (004).docx
                                Case 2:21-cv-05971-ODW-MRW Document 1 Filed 07/23/21 Page 4 of 6 Page ID #:4


                                       1    invokes a federal question, as it involves a claim under federal law (42 U.S.C. Section
                                       2    1983) and claims against this removing Defendant: As Plaintiffs have invoked federal
                                       3    law as the basis for one of their claims, this Court has original jurisdiction over
                                       4    Plaintiffs’ action and removal is proper. See, 28 USC § 1331. The Court also has
                                       5    supplemental jurisdiction over all of Plaintiff’s state law claims/causes of action set
                                       6    forth in the Complaint as they arise from the same common nucleus of operative facts
                                       7    as Plaintiffs’ Federal Claims. 28 U.S. Code § 1367. Accordingly, this Court has
                                       8    jurisdiction over the entirety of Plaintiffs’ action and this removal is proper.
                                       9                                      IV.           NOTICE TO THE COURT AND PARTIES
                                       10                 Contemporaneous with the filing of this Notice of Removal in the United States
                                       11   District Court for the Central District of California, the undersigned will give written
                                       12   notice of such filing to Plaintiff and a copy of the Notice of Removal will be filed with
PETERSON · BRADFORD · BURKWITZ




                                       13   the Clerk of the Court for the California Superior Court of the County of Los Angeles,
   100 North First Street, Suite 300
     Burbank, California 91502




                                       14   California. (Burkwitz Decl., ¶7.)
            818.562.5800




                                       15                 WHEREFORE, the above-entitled action, now pending in the Superior Court
                                       16   of the State of California, County of Los Angeles, is removed to the United States
                                       17   District Court for the Central District of California.
                                       18

                                       19     DATED: July 23, 2021                                                                PETERSON · BRADFORD ·
                                       20                                                                                         BURKWITZ
                                       21

                                       22                                                                                         By: /s/ Avi Burkwitz
                                       23                                                                                             Avi Burkwitz, Esq.
                                                                                                                                      Taline Markarian, Esq.
                                       24                                                                                             Attorneys for Defendants,
                                       25                                                                                             COUNTY OF LOS ANGELES, by
                                                                                                                                      and through DEPARTMENT OF
                                       26                                                                                             CHILDREN AND FAMILY
                                       27                                                                                             SERVICES

                                       28

                                                                                                                                   4
                                                                                                                                              NOTICE OF REMOVAL
                                            n:\files\2469-galdamez (cola)\pleadings\removal\p-ntc of removal - fedab (004).docx
                                Case 2:21-cv-05971-ODW-MRW Document 1 Filed 07/23/21 Page 5 of 6 Page ID #:5


                                       1                                                                     PROOF OF SERVICE
                                       2    STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                       3                  I am employed in the County of Los Angeles, State of California. I am over
                                       4    the age of 18 and not a party to the within action; my business address is 100 North
                                       5    First Street, Suite 300, Burbank, California 91502.
                                       6           On July 23, 2021, I served the foregoing document described as:
                                                   NOTICE OF REMOVAL OF ACTION FROM STATE COURT TO
                                       7        FEDERAL COURT PURSUANT TO 28 USC §§ 1441(a) and 1446(a)-(b), BY
                                                               DEFENDANT COUNTY OF LOS ANGELES
                                       8
                                            on interested parties in this action by placing a true and correct copy thereof
                                       9
                                            enclosed in a sealed envelope addressed as follows:
                                       10
                                                                                               SEE ATTACHED MAILING LIST
                                       11
                                                         BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
                                       12                 document(s) with the Clerk of the Court by using the CM/ECF system.
PETERSON · BRADFORD · BURKWITZ




                                                          Participants in this case who are registered CM/ECF users will be served by
                                       13                 the CM/ECF system. Participants in this case who are not registered CM/ECF
   100 North First Street, Suite 300
     Burbank, California 91502




                                                          users will be served by mail or by other means permitted by the court rules.
                                       14
            818.562.5800




                                                         BY MAIL: I deposited such envelope in the mail at Burbank, California.
                                       15                 The envelope was mailed with postage thereon fully prepaid. As follows: I
                                                          am "readily familiar" with the firm's practice of collection and processing
                                       16                 correspondence for mailing. Under that practice it would be deposited with
                                                          U.S. postal service on that same day with postage thereon fully prepaid at
                                       17                 Burbank, California in the ordinary course of business. I am aware that on
                                                          motion of the party served, service is presumed invalid if postal cancellation
                                       18                 date or postage meter date is more than one day after date of deposit for
                                                          mailing in affidavit.
                                       19
                                                         BY PERSONAL SERVICE: I delivered such envelope by hand to the
                                       20                 addressee.
                                       21                FEDERAL: I declare that I am employed in the office of a member of the bar
                                                          of this court at whose direction the service was made.
                                       22
                                            Executed on July 23, 2021, in Burbank, California.
                                       23

                                       24                                                                                             /s/ Lynda Kerekesh
                                       25                                                                                             Lynda Kerekesh
                                       26

                                       27
                                       28

                                                                                                                                  5
                                                                                                                                                  NOTICE OF REMOVAL
                                            n:\files\2469-galdamez (cola)\pleadings\removal\p-ntc of removal - fedab (004).docx
                                Case 2:21-cv-05971-ODW-MRW Document 1 Filed 07/23/21 Page 6 of 6 Page ID #:6


                                       1                                                                             SERVICE LIST
                                       2      RE:             The Estate of Yaeli Mozzellle Galdamez v. County of Los Angeles
                                       3                      Case
                                                              No.:
                                       4

                                       5      Vincent W. Davis
                                       6      Law Offices of Vincent W. Davis &
                                              Associates
                                       7
                                              150 N. Santa Anita Ave., Suite 200
                                       8      Arcadia, CA 91006
                                              T: 626-446-6442
                                       9
                                              F: 626-446-6454
                                       10     E: v.davis@vincentwdavis.com
                                       11
                                              Attorneys for Plaintiffs,
                                       12     THE ESTATE OF YAELI
                                              MOZZELLE GALDAMEZ aka
PETERSON · BRADFORD · BURKWITZ




                                       13     ANDREW GALDAMEZ/ANDREW
   100 North First Street, Suite 300




                                              ELIJAH MARTINEZ and SILVA
     Burbank, California 91502




                                       14     ABIGAIL MARTINEZ
            818.562.5800




                                       15
                                            Karine Mkrtchyan, Esq.
                                       16   Daniel K. Dik, Esq.
                                       17   Fraser, Watson & Croutch, LLP
                                            100 W Broadway Ste 650
                                       18   Glendale, CA 91210
                                       19   Phone: 818-543-1380
                                            kmkrtchyan@fwcllp.com
                                       20   ddik@fwcllp.com
                                       21
                                            Attorney for Co-defendant
                                       22   Pomona Valley Hospital
                                       23

                                       24

                                       25

                                       26

                                       27
                                       28

                                                                                                                                  6
                                                                                                                                      NOTICE OF REMOVAL
                                            n:\files\2469-galdamez (cola)\pleadings\removal\p-ntc of removal - fedab (004).docx
